NRAP 3A(b)(6) allows for an appeal from a district court order
                 granting or denying a motion to change venue. "If a demand for a change
                 of venue is filed in a timely manner, and no defendants reside in the
                 county in which the action is filed, and that county is not otherwise a
                 proper venue, then removal is mandatory."    Washoe Cnty. v. Wildeveld,
                 103 Nev. 380, 382, 741 P.2d 810, 811 (1987); see also W. Pac. KR. Co. v.
                 Krom, 102 Nev. 40, 42-43, 714 P.2d 182, 184 (1986). Because respondents
                 moved for a change of venue under NRS 13.040, which requires an action
                 to be tried in the county in which defendant resides, appellant bore the
                 burden of proving that the action was commenced within the proper
                 venue.   Wildeveld, 103 Nev. at 382, 741 P.2d at 811. Respondents
                 provided affidavits showing that they are both residents of Washoe
                 County, and appellant provided no substantive opposition to respondents'
                 motion. Appellant therefore failed to meet his burden to show that his
                 action was properly commenced in the First Judicial District Court, and
                 we
                            ORDER the judgment of the district court AFFIRMED.
                                                                       'di



                                                                                        J.
                                                           Eaitta




                                                                 Pielk04 1             , J.
                                                           Pickering




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A    e
                  cc: Hon. Brent T. Adams, District Judge
                       Hon. James E. Wilson, District Judge
                       John Francis Arpino
                       Washoe County District Attorney/Civil Division
                       Washoe District Court Clerk
                       Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    ze